Citation Nr: 1338939	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2000 to January 2004.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.
 
The Veteran asserts that service connection is warranted for tinnitus due to in-service noise exposure.  The Veteran submitted statements describing his duties as a wheeled vehicle repairer that consisted of listening to the sounds emanating from vehicles in an effort to detect mechanical malfunctions.  The Veteran reported that to conduct his duties in the appropriate manner, he had to remove his ear protection in order listen for specific sounds of mechanical functioning.  

A January 2011 development note from the RO, reported that the Veteran served as a mechanic in Iraq and that exposure to acoustic trauma should be conceded.  

In January 2011, the Veteran underwent a VA audiological examination.  The examiner concluded that the Veteran's tinnitus was not caused by or as a result of acoustic trauma during active service.  The examiner's rationale was that the Veteran was not exposed to acoustic trauma during active service.  However, the Board finds that January 2011 VA examiner's opinion is inadequate as it specifically conflicts with the facts found by the RO, in that the Veteran's in-service noise exposure was conceded.  
Thus, the claim for service connection for tinnitus is remanded to afford the Veteran an additional examination to determine the nature and etiology of his tinnitus. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined him, to determine the nature and etiology of his tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus had begun in or is causally related to service or any incident of service, to specifically include the Veteran's exposure to automotive noise as a mechanic while serving in Iraq.  For purposes of this examination, the examiner shall assume as true that the Veteran was exposed to acoustic noise trauma while in-service.  

In offering the opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to the onset and continuity of symptoms since service.  In addition, the examiner is requested to reconcile the findings with the January 2011 medical opinion of record.  The examiner should also discuss the findings in service treatment records.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The VA examiner should include a detailed rationale for the requested opinion in the discussion.  If the opining examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After ensuring that the above development is fully undertaken, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



